 


109 HR 3869 IH: Freedom and Flexibility to Rebuild Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3869 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Flake (for himself, Mr. Hensarling, Ms. Harris, Mr. Inglis of South Carolina, Mr. Burton of Indiana, Mr. Rohrabacher, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend Public Law 109–59 to allow the States of Louisiana, Mississippi, and Alabama to designate the projects for which certain highway and transit funds allocated to such States may be obligated. 
 

1.Short titleThis Act may be cited as the Freedom and Flexibility to Rebuild Act of 2005. 
2.Louisiana flexibility 
(a)High priority projectsThe following items in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Louisiana: 38, 60, 76, 120, 183, 235, 273, 352, 432, 499, 612, 761, 870, 945, 1332, 1362, 1380, 1427, 1483, 1534, 1629, 1731, 1968, 2184, 2203, 2225, 2226, 2258, 2291, 2361, 2380, 2388, 2400, 2418, 2470, 2675, 2703, 2712, 2751, 3037, 3080, 3088, 3103, 3110, 3231, 3290, 3342, 3423, 3424, 3453, 3525, 3629, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, and 4264. 
(b)Transportation improvementItem 171 in the table contained in section 1934 of such Act is amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Louisiana. 
(c)National corridor infrastructure improvementsThe following items in the table contained in section 1302 of such Act are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Louisiana: 2, 8, 25, 28, and 29. 
(d)Bus and bus-related facilities improvementsThe following items in the table contained in section 3044(a) of such Act are each amended by striking the project description and inserting: Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Louisiana: 55, 67, 72, 170, 239, 243, 277, 283, 310, 356, 484, 555, 568, 606, and 625. 
3.Mississippi flexibility 
(a)High priority projectsThe following items in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Mississippi: 105, 175, 178, 212, 214, 293, 409, 411, 527, 648, 1001, 1201, 1281, 1283, 1287, 1458, 1470, 1474, 1482, 1643, 1716, 1717, 1896, 1969, 2011, 2022, 2028, 2085, 2138, 2242, 2264, 2347, 2348, 2422, 2519, 2587, 2642, 2748, 2769, 3035, 3084, 3118, 3171, 3193, 3450, 3458, 3522, 3523, 4396, 4397, 4398, 4399, 4400, 4401, 4402, 4403, 4404, 4405, 4406, 4407, 4408, 4409, 4410, and 4411. 
(b)Transportation improvementsThe following items in the table contained in section 1934 of such Act are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Mississippi: 227, 228, 229, 230, 231, 232, and 233. 
(c)Bus and bus-related facilitiesItems 130 and 547 in the table contained in section 3044(a) of such Act are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Mississippi. 
4.Alabama flexibility 
(a)High priority projectsThe following items in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) are each amended by striking the project description and inserting: Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Alabama: 104, 177, 256, 322, 341, 827, 921, 940, 1129, 1252, 1310, 1333, 1372, 1448, 1460, 1463, 1485, 1572, 1586, 1787, 1831, 1860, 1906, 1935, 2190, 2265, 2323, 2395, 2516, 2541, 2581, 2593, 2608, 2615, 2723, 2779, 2792, 2872, 2887, 2898, 2952, 3142, 3189, 3287, 3352, 3354, 3372, 3728, 3729, 3730, 3731, 3732, 3733, and 3734.   
(b)Transportation improvementsItems 14, 15, and 16 in the table contained in section 1934 of such Act are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Alabama. 
(c)Bus and bus-related facilitiesThe following items in the table contained in section 3044(a) of such Act are each amended by striking the project description and inserting Such projects as are eligible for assistance under the surface transportation program established under 23 U.S.C. 133 and are designated by the State of Alabama: 98, 437, 461, 462, 469, 496, 501, 503, 504, 507, 528, 534, 582, 644, 645, 646, 647, and 650. 
 
